DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 recites the limitation "tin ion penetration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15, from which claim 32 depends, does not require tin ion.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
1) Claims 1, 2, 5-19, 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al., (US 2016/0324741, cited in IDS) in view of Ritchey et al., (US4,416,867).
Baig et al. teaches oral care compositions comprising “at least about 0.005% of metal ions” including “zinc ions” and “stannous ions”, “at least about 100 ppm of fluoride ions”, “at least 5% of water”, “less than 10% fused silica, calcium based abrasives” (Abstract). The compositions also comprise botanicals, wherein “[o]ne example of a botanical useful herein is the commercially available CLEAN BETA BIO HOPS material form Hopsteiner” (hops beta acid) (p. 6, para. [0059]).
Baig et al. further teaches, “Hops are the female seed cones of a hop species, humulus lupulus” (p. 6, para. [0060]).  
Fact: Hops beta acids comprise four analogues, lupulone, adlupulone, colupulone, and prelupulone, as per claim 5.
The prior art teaches a specific embodiment of a dentifrice comprising 0.454% stannous fluoride (antibacterial agent), 0.250% zinc lactate (antibacterial agent), 15% amorphous silica gel, 0.33% Hops Clean beta bio (~0.15% hops beta acid)(p. 14, Table 4b).

Baig et al. does not teach amino acids.

Ritchey et al. teaches reducing the astringency of oral care compositions containing “biologically active zinc ions” by the addition of “glycine” (amino acid), wherein a “zinc-glycine combination serves as an anti-calculus-antiplaque agent in oral care compositions” (Abstract).
Glycine is recognized therein as non-toxic nutrient, “an excellent buffer and a natural sweetening agent”, where in the “concentration of glycine in the invention will vary from about 0.01% to about 4%, preferably from 0.1% to 1.0% by weight, depending on zinc ion concentration and desired pH, although there are no reasons why glycine cannot be used a higher levels, since it is a non-toxic sweetening agent” (col. 2, lines 45-52).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add glycine to the compositions of Baig et al. for the advantage of reducing the astringency of the zinc ions present in the compositions of Baig et al.

2) Claims 1-9, 11-26, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al., (US 2006/0134024, cited in IDS) in view of Ritchey et al., (US4,416,867).
extract of hops” (Abstract), and “a method of preventing the formation of plaque on an oral surface in a mammalian subject comprising: (a) contacting the oral care to an oral surface; and (b) repeating (a) over a period of plurality of days” (p. 1, para. [0005]), as per claims 15-32.
	Suitable hops acids include “lupulone, and colupulone” (hops beta acids) (p. 2, para. [0011]) as well as “hydrogenated beta acids, including lupulones and colupulones, derivatives and analogs thereof as well as pharmaceutically acceptable salts thereof” (p. 2, para. [0012]).  These hops acids “are incorporated in the oral composition in a safe and effective amount, typically in a range of about 0.001 to about 10 weight % of the total oral composition” (p. 2, para. [0018]).
	Hops alpha acid is an optional hops acid (p. 2, para. [0011]). Thus, it would have been obvious to exclude it or have less than 1%, as per claim 14.
	Various optional oral care components include “abrasives” (p. 4, para. [0030]) and “amino acids” (p. 4, para. [0031]).
	Fluoride is an optional component (see p. 5, para. [0041]), which may be excluded, as per claim 3.  Sodium fluoride is shown in the dentifrice embodiment at 0.243%, as per claims 2, 6, 19, 20.
	Silica abrasives are also not required, thus it would have been obvious to exclude them, as per claim 4.
	The compositions also comprise “zinc salts such as zinc gluconate, zinc citrate, zinc chlorite” (antibacterial agents; p. 4, para. [0031]), as per claims 7-9.



Ritchey et al. teaches reducing the astringency of oral care compositions containing “biologically active zinc ions” by the addition of “glycine” (amino acid), wherein a “zinc-glycine combination serves as an anti-calculus-antiplaque agent in oral care compositions” (Abstract).
Glycine is recognized therein as non-toxic nutrient, “an excellent buffer and a natural sweetening agent”, where in the “concentration of glycine in the invention will vary from about 0.01% to about 4%, preferably from 0.1% to 1.0% by weight, depending on zinc ion concentration and desired pH, although there are no reasons why glycine cannot be used a higher levels, since it is a non-toxic sweetening agent” (col. 2, lines 45-52).
The compositions also include calcium as an abrasive/polishing agent, i.e. chalk and dicalcium phosphate dehydrate, where polishing agents are present from “about 1% to 70%, preferably 10% to 60%” (col. 4, lines 10-15)
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add glycine within the claimed range to the compositions of Trivedi et al. for the advantage of reducing the astringency of the zinc ions present in the compositions of Trivedi et al.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).


3) Claims 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al., (US 2006/0134024) in view of Ritchey et al., (US4,416,867) as applied to claims 1-9, 11-26, 28-32 above, and further in view of Shi et al., (US 2017/0056531).
	The combination Trivedi et al. and Ritchey et al., which is taught above, differs from claims 10 and 27 insofar as it does not teach a stannous compound.
	Shi et al. teaches a method of treating biofilm with a stannous containing oral care product (p. 1, para. [0003]), wherein “[a] non-limiting example of a stannous ingredient used in stannous containing oral care products includes stannous fluoride”, which may be pressing “form 0.0025% to 2%, by weight of the composition, of stannous fluoride” (p. 2, para. [0021]).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add a stannous compound, e.g. stannous fluoride, to the compositions of Trivedi et al. for the advantage of treating biofilm, as taught by Shi et al.

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of copending Application No. 17/037,766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because oral care compositions comprising hops beta acid and an amino acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 17/037,776 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because oral care compositions comprising hops beta acid and an amino acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4) Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/037,780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because oral care compositions comprising hops beta acid and an amino acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612